TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 29, 2014



                                       NO. 03-12-00691-CV


                        Grace Shamel and Stephen Shamel, Appellants

                                                  v.

       Specialized Loan Servicing, LLC; Deutsche Bank National Trust Company,
       as Indenture Trustee of The Arch Bay Asset-Backed Securities Trust 2010-2,
      by its Attorney-in-Fact and Servicer-in-Fact; Specialized Loan Servicing, LLC;
            Mortgage Electronic Registration Systems, Inc.; Clauklin LLC; and
                          Capital City Relocation, LLC, Appellees




            APPEAL FROM 353RD DISTRICT COURT OF TRAVIS COUNTY
               BEFORE JUSTICES PURYEAR, ROSE, AND GOODWIN
                    AFFIRMED -- OPINION BY JUSTICE ROSE




This is an appeal from the judgment signed by the district court on August 30, 2012. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the district court’s judgment. Therefore, the Court affirms the district court’s judgment. The

appellants shall pay all costs relating to this appeal, both in this Court and the court below.